Exhibit 10.1
 
Credit or Share Purchase Option Agreement



This Agreement is executed in Shishi City, Fujian Province, China dated November
27, 2009 by the following parties:


Shishi Huabao Mingxiang Food Co., Ltd. (hereinafter referred to as "Party A"), a
limited liability company incorporated under the laws of the People's Republic
of China with its registered address at Dabao Industry Park, Xiangzhi, Shishi.
Legal Representative: Liu Peng Fei


Qiu Shang Jing (hereinafter referred to as "Party B")
ID Number: 359002197910162010
Domicile: 179 Jiuwu Road, Dongfu Village One, Hongshan Town, Shishi


Shishi Xianghe Food Science and Technology Co., Ltd. (hereinafter referred to as
"Party C"), a limited liability company incorporated uner the laws of the
People's Republic of China with its registered address at Dabao Industry Park,
Xiangzhi, Shishi.
Legal Representaive: Qiu Shang Jing


Whereas:
 
1
Party B is the sole natural person shareholder of Party C and the registered
capital of Party C is RMB5,000,000. Party B contributed RMB5,000,000 which
accounts for 100% of the registered capital of Party C.

 
2.
Party A intends to provide capital to Party C as the working capital. It is also
the intention of Party A to purchase 80% of the shares and interests
(hereinafter referred to as "shares") of Party B in the registered capital of
Party C under the circumstances that Party C meet the relevant conditions
stipulated in this Agreement. Party C accepts the financing provided by Party A
and Party B accepts the contingent request of Party A to purchase 80% of the
shares in the registered capital of Party C. Party B intends to provide
guarantee to Party A to secure the loan of Party C and the share purchase option
which Party B authorized to Party A.

 


--------------------------------------------------------------------------------


 
3.
Upon the aforesaid common intents and fully negotiations among the parties,
according to the “Contract Law of the People’s Republic of China”, the
“Corporation Law of the People’s Republic of China” and other relevant laws and
regulations, and based on the principle of good faith, the parties have reached
this Agreement on terms, conditions and relevant matters of the share transfer
for the parties to observe.

 
Article 1  Mutual Representations, Undertakings and Warranties


1.1
The parties represent respectively that, Party B is a natural person with the
nationality of the People’s Republic of China; Party A and Party C are legal
persons with good faith, and duly incorporated, validly existing under the laws
of the People's Republic of China. Each party has the full capacity for civil
rights and civil conduct to sign and perform this Agreement, and each party has
taken all necessary measures to obtain the approvals for signing and formal
delivery of this Agreement in accordance with the requirements of the relevant
laws and articles of associations.



1.2
The parties represent respectively that the execution and performance of this
Agreement shall not and dose not in any way violate any agreement and contract
that neither party has participated in.



1.3
Party B represents that it legally owns the shares of Party C free and clear of
any pledge, encumbrance, seizure, claim and so forth at the date of this
Agreement; Party B has the right to transfer the shares.



1.4
All assets of Party C are legally owned by itself; there is no setting of
guarantee, mortgage, pledge or lien on any of such assets in any form or
granting of any rights or interests to any other party; Party C also has not
involved in any dispute.



1.5
Party B and Party C represent that Party C has not involved in any labor
disputes or in any other disputes with any of its employees.



1.6
Party B and Party C represent that Party C has not defaulted or evaded any state
or local tax.

 
- 2 -

--------------------------------------------------------------------------------


 
1.7
Party B and Party C represent that the trademarks, technologies and any other
intellectual properties owned or used by Party C has not violated any third
party’s intellectual property rights and also has not been violated by any third
party; or if the trademarks, technologies and any other intellectual properties
used by Party C are indeed owned by third parties, the consideration of the
corresponding perpetual use rights has been fully settled by Party B and Party
C.



1.8
Party B and Party C undertake that using of the capital provided by Party A will
strictly in accordance with the provisions of this Agreement and the relevant
document(s) will be provided in time in accordance with the request of Party A;
under the circumstances that Party A exercises the share purchase option, Party
B and Party C shall handle the relevant share transfer procedures in a timely
manner and all taxes and expenses arising from the share transfer shall be borne
by Party B and Party C in accordance with laws to ensure the realization of the
rights of Party A under this Agreement.



1.9
Party B and Party C warrant respectively that there is not any pending
litigation, judicial or administrative proceeding or investigation in which they
are involved. As far as Party B and Party C know, there is not any threaten that
the courts or the government authorities may carry out any litigation, judicial
or administrative proceeding or investigation. There is also not any cause for
claim, litigation, judicial or administrative proceeding or investigation that
may directly or indirectly impact on Party C's properties, rights or businesses,
or impact Party B on the use of its properties or on its business operation.



1.10
Party B and Party C warrant that, prior to the completion of the change
registration of Party C with the administration of industry and commerce, all
business activities of Party C have been carried out legitimately; there is not
any case in violation of the laws or the articles of association; it also will
not conduct adversely to Party C and will try its best to keep Party C’s assets
and interests from any violation or loss.



1.11
Party B and Party C warrant that, the production activities of Party C have been
in compliance with the requirements of hygiene licensing, environmental
protection and safe production, Party C has not been penalized or warned by
relevant administrative departments for hygiene, environmental protection or
safety issues.

 
- 3 -

--------------------------------------------------------------------------------


 
1.12
The parties hereby agreed, that any untruth or falsity of the undertakings or
warranties under this Agreement, or any breach of its undertakings or warranties
by neither party will constitute breach of this Agreement. The breaching party
shall bear the corresponding liabilities and shall compensate any loss suffered
by other parties.



Article 2  Credit


2.1
Party A shall provide a loan amounting to RMB180,500,000 to Party C within 30
days from the execution of this Agreement, and the term of the loan shall be two
months from the execution of this Agreement. The interest rate is 5.0% per annum
and the interest shall be calculated starting from the actual borrowed date to
the actual repayment date.



2.2
The aforesaid loan shall be used exclusively as the working capital of Party C.
Party C shall strictly warrant that the loan shall not be used for any other
purpose without prior approval of Party A; otherwise, Party A shall be entitled
to demand Party C to repay the loan and the occurred interests at any time.



2.3
Upon the maturity of the loan and Party A does not exercise the share purchase
option stipulated under Article 3 of this Agreement, Party C shall repay the
principal of the aforesaid loan together with the interest occurred during the
actual loan term (hereinafter referred to as "Credit") to Party A in a timely
manner.



2.4
Any party has the right to propose a request for extension of the term of the
loan to the other party three days prior to the maturity date of the loan and
the term of loan will be extended accordingly upon written consent of the other
party.



2.5
Upon the execution of this Agreement, Party A will be allowed by Party B and
Party C to have full access rights to the financial statements of Party C and to
involve in all management decisions and daily operations of Party C, until the
termination of this Agreement.



Article 3  Share Purchase Option


3.1
Party B hereby irrevocably agrees that prior to the full repayment of the loan
in Party C to Party A, Party A is entitled to unilaterally request to purchase
80% of the shares holding by Party B in Party C. Party A shall pay an amount of
RMB9,500,000 to Party B within 30 days after the audit report of Party C for the
year of 2009 is issued, in addition to the Credit which Party C owes to Party A
under Article 2 of this Agreement, will be transferred to be the consideration
for the purchase of 80% of the shares which Party A shall pay to Party B
(hereinafter referred to as "Share Purchase Option"). If there is any amount due
by Party B to Party C at the time of execution of the Share Purchase Option of
Party A, the aforesaid amount would be considered as part of the consideration
for the purchase of 80% of the shares which Party A shall pay to Party B.

 
- 4 -

--------------------------------------------------------------------------------


 
3.2
The exercise of the Share Purchase Option of Party A mainly depends on whether
Party C could achieve the target of completing business turnover of
RMB65,000,000 prior to 31 December 2009 according to the current accounting
standards and principles deployed by Party C. Therefore, Party A has the right
to request Party B and Party C to provide financial data of Party C or to employ
independent accountant to conduct financial audit on Party C. However, in any
case, the achieving of the aforesaid financial target or not shall not bind on
the exercise of the Share Purchase Option of Party A and Party A has the right
to decide to exercise or not to exercise the Share Purchase Option for any
reason.



3.3
Under the circumstances that Party A exercises the Share Purchase Option, Party
A shall issue formal written notice to Party B and the date of exercise of the
Share Purchase Option shall be the date on which Party A issues the formal
written notice. Upon receiving the notice, Party B shall enter into a separate
share transfer agreement and other relevant documents required for the approval
and registration with Party A in a timely manner and urge Party C to handle the
share transfer procedures as soon as possible. Taxes occur thereof shall be
borne by the relevant parties in accordance with the laws.



3.4
Upon the exercise of the Share Purchase Option of Party A, the shareholding
structure of Party C will be changed into:

 
Name of Shareholder
Proportion of the Shares
Shishi Huabao Mingxiang Food Co., Ltd.
80%
Qiu Shang Jing
20%



3.5
After the change of the shareholding structure of Party C in accordance with
point 3.4, if Party C has any funding requirement from the shareholders, Party A
and Party B should inject the capital into Party C according to their respective
shareholding.



3.6
Party B shall be responsible to urge Party C to handle change registration
procedures with the departments of administration of industry and commerce, tax
or the customs in relation to the shareholding, director, legal representative
or other matters within 45 days from the date of the exercise of the Share
Purchase Option and Party A shall give full cooperation.

 
- 5 -

--------------------------------------------------------------------------------


 
3.7
After the exercise of the Share Purchase Option of Party A, if Party B sells its
20% shareholding in Party C, Party A will have the right of first refusal at the
maximum valuation of RMB47,500,000.



3.8
Party B shall not negotiate with any other parties about the transfer of its
shareholding in Party C starting from the execution of this Agreement and until
the termination of this Agreement or the execution of the Share Purchase Option
of Party A, whichever is earlier.



Article 4  Guarantee


4.1
Party C hereby irrevocably agrees that Party C shall bear joint and several
liability to Party A for all expenses (including but not limited to litigation
costs, legal expenses, traveling expenses, enforcement expenses) which Party B
shall compensate to Party A arising from the Credit, the Share Purchase Option
or disputes in connection with the Credit or the Share Purchase Option.



4.2
Save for the guarantee under Article 4.1, Party A has the right to request Party
B to pledge all its shares in Party C to Party A and handle the share pledge
registration in a timely manner during the term of loan, to ensure the full
performance of this Agreement of Party B.



Article 5  Disposition of Credit and Debt and Profit Distribution


5.1
Prior to the exercise of the Share Purchase Option of Party A, Party B shall
faithfully disclose the credit and debt information of Party C. Under the
circumstances that Party A suffers heavy losses or any unrecorded liabilities
which are related to the operations prior to the execution of this Agreement
upon the exercise of the Share Purchase Option due to Party B's fraud or
intentional concealment of material debt of Party C before the exercise of the
Share Purchase Option of Party A, Party A has the right to request Party B to
compensate the losses arising therefrom.



5.2
It is agreed that all the profits earned by Party C until November 30, 2009 are
owned by Party B. Party B has the right to decide to distribute the aforesaid
profits of Party C. After the exercise of Share Purchase Option of Party A, the
profits earned by Party C from December 1, 2009 until the exercise date of Share
Purchase Option of Party A, either Party A and Party B shall not unilaterally
decide to distribute the aforesaid profits of Party C without written consent of
another party. The profits earned by Party C after the exercise of Share
Purchase Option of Party A could be distributed under the laws in accordance
with the respective shareholding of Party A and Party B in Party C.



- 6 -

--------------------------------------------------------------------------------


 
Article 6  Taxes and Expenses


Party A and Party B unanimously agree that each party shall bear its own taxes
and relevant expenses arising from the transfer of the shares of Party C under
this Agreement.


Article 7  Termination of This Agreement


7.1
Party A and Party B agree that this Agreement will be terminated if the
following occurs:
 
(1) the expiry of the term of this Agreement;
 
(2) Party A and Party B unanimously agree to terminate the Agreement;
 
(3) this Agreement is ruled null and void by judicial authorities in accordance
with the laws; and
 
(4) occurrence of other circumstances leading to termination of the Agreement in
accordance with the laws.

 
7.2
On the occurrence of the aforesaid circumstances leading to termination of this
Agreement, the defaulting party shall undertake liabilities for breach and
compensate for economic losses suffered by the other parties; should it be the
faults of all the parties, each party shall be respectively responsible for the
liabilities for breach and compensation for economic losses according to its
defaults.



Article 8  Default Liabilities


8.1
Under the circumstances that Party C violates the provisions under Article 2 of
this Agreement and fails to repay the loan on time, Party C shall compensate to
Party A RMB30,000 per day as the penalty from the maturing date of the loan.



8.2
Under the circumstances that Party B violates the provisions under Article 3 of
this Agreement and fails to handle the share transfer registration procedures on
schedule upon the exercise of the Share Purchase Option of Party A, Party B
shall compensate to Party A amounting to 20% of the amount of the loan as the
penalty. The aforesaid payment of penalty shall not affect the right of Party A
to request the continuing performance of this Agreement of Party B or to apply
to the court for the enforcement.

 
- 7 -

--------------------------------------------------------------------------------


 
8.3
Save for the provisions under Article 8.1 and 8.2, breach of any provisions
under this Agreement shall be deemed as breach of contract. The defaulting party
shall undertake liabilities for breach to other parties.



8.4
Unless force majeure occurs, if any party's violation of this Agreement leads to
the losses of the other parties, the other parties shall have the right to seek
compensation for losses suffered from the defaulting party; should it be the
faults of all the parties, each party shall undertake compensation liability to
the other parties to the extent of its default.



Article 9  Settlement of Disputes


9.1
Party A and Party B agree that all parties shall use their best efforts to
resolve any dispute arising out of or in relation to the validity,
interpretation and performance of this Agreement through friendly negotiations.
Should no agreement can be reached through negotiation, each party may submit
the dispute to the China International Economic and Trade Arbitration
Commission, Shanghai Branch for arbitration in accordance with the commission’s
arbitration rules then in effect, which constitutes part of this clause. The
arbitration award shall be final and binding on the parties hereto.



9.2
The language for arbitration shall be Chinese.



Article 10  Governing Law


The concluding, validity, interpretation, performance of this Agreement, and the
settlement of disputes thereto, shall be governed by and construed in accordance
with the laws of the People's Republic of China. Where there is no relevant laws
of the People's Republic of China, the international treaty participated by the
People's Republic of China and the international practice shall be applied. The
legitimate rights and interests of each party are protected by the laws of the
People's Republic of China.


- 8 -

--------------------------------------------------------------------------------


 
Article 11  Waiver


Any party’s failure to request exercise any clause under this Agreement at any
time shall not be considered as a waiver, and therefore doesn’t deprive of the
rights of the party to exercise the same clause afterwards. Any party’s one-time
or repetitious waiver of rights for ascertaining the liabilities for violation
to the clauses, agreements, statements or warranties shall not be considered as
the continuing waiver of rights for ascertaining the liabilities for violation
to such clauses, agreements, statements or warranties.


Article 12  Amendments to This Agreement


No amendment, alteration or modification to any provision in this Agreement
shall be valid unless written alteration agreements are signed by duly
authorized representatives of each party.


Article 13  Notification


13.1
In case any party need to give any notice to the other party, any of the
following way shall be deemed to have been duly given: (1) when hand delivered
to the other Party; or (2) when delivered by postage prepaid registered letter;
or (3) when sent by facsimile; or (4) when sent by e-mail. Provided that sent by
facsimile or e-mail, a confirmation letter from the receiving party is required,
and it also shall be delivered to the sending party by postage prepaid
registered letter timely. Provided that hand delivered to the other Party, the
signature by the following receiving party shall be deemed as effective
delivery. Provided that it is delivered by hand, the service shall be deemed
completed when the notice is receipted by the following receivers or by any
other persons who has reason to be deemed to have authorization by receiver to
receive mails or letters according to the following addresses; Provided that it
is delivered by registered letters, the service shall be deemed completed seven
(7) days after the after the postal department issues registration receipts.



13.2
Party A's address:
Dabao Industry Park, Xiangzhi, Shishi
        Receiver:    Liu Peng Fei         Telephone Number:      0595-88981629  
      Facsimile:  0595-88982319         Email:  pengfei.liu@china-marine.cn

 
- 9 -

--------------------------------------------------------------------------------



 
13.3
Party B's address:
179 Jiuwu Road, Dongfu Village One,
Hongshan Town, Shishi
        Receiver: Qiu Shang Jing         Telephone Number: 0595-83108999        
Facsimile: 0595-88987766         Email: shangjing@yahoo.com.cn      
13.4
Party C's address:
Dabao Industry Park, Xiangzhi, Shishi
        Receiver: Qiu Shang Jing         Telephone Number: 0595-83108999        
Facsimile: 0595-88987766         Email: shangjing@yahoo.com.cn

 
13.5
Any party may notice the other parties its new appointed communication address,
fax number, e-mail address to substitute the above-mentioned communication
address, fax number, e-mail address from time to time in a written form.



Article 14  Final Agreement


The parties understand and agree that this Agreement is the final declaration of
intention of all parties’ consensus, it is also the ultimate legal basis when
each party exercises its rights or fulfills its obligations. This Agreement
supersedes all and any previous statements, undertakings, explanations and
declarations of intention made by any party to this Agreement, no matter in
writing or by oral, expressed or implicated.



Article 15  Effectiveness of This Agreement


This Agreement shall come into effect when it is executed.


Article 16  Miscellaneous


16.1
The parties may sign supplementary written agreements separately regarding
matters not covered in this Agreement. All supplementary agreements constitute
an indivisible part of this Agreement, and have the same legally binding effect
as this Agreement.

 
- 10 -

--------------------------------------------------------------------------------


 
16.2
Any provision under this Agreement, which deemed to be illegal, invalid, or
unenforceable in some jurisdictions, shall not influence its legality, validity
and enforceability in other jurisdictions and shall not influence the legality,
validity and enforceability of other provisions herein.



16.3
The headings in this Agreement are set for convenience of reference only, and
shall not be used in construing or interpreting this Agreement.



16.4
Each party undertakes that it will strictly keep confidential any data or
information of any other party it obtained during the course of the share
transfer hereunder, both during the term of this Agreement and after the
termination thereof. No party may, without the written consent of any other
party, disclose any of these data or information to any third party, or
publicize to the public or release to the media any matters related to this
Agreement (unless required by the relevant laws, the stipulations or regulations
of any governmental authorities/stock exchanges of the People's Republic of
China or any other countries, or the necessity for each party to duly
exercise  its rights stipulated under this Agreement). Each party shall take
necessary measures to make sure that its employees observe the obligation of
confidentiality under this clause. This clause shall survive the termination of
this Agreement forever.



16.5
This Agreement is entered into in Chinese in four originals. Each party shall
retain one original, and the other one original shall be used for the
alternation registration procedures with the administration of industry and
commerce.

 
(remained of page intentionally left blank, for the execution page)
 
- 11 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, The parties to this Agreement have duly executed this
Agreement on the date indicated at the very beginning hereof.
 
Party A:
Shishi Huabao Mingxiang Food Co., Ltd. (石狮市华宝明祥食品有限公司)


Signature of Legal Representative:
Date: November 27, 2009


Party B:
Qiu Shang Jing (邱尚静)


Signature:
Date: November 27, 2009


Party C:
Shishi Xianghe Food Science and Technology Co., Ltd. (石狮市祥和食品科技有限公司)


Signature of Legal Representative:
Date: November 27, 2009